DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of the Claims
2.	Claims 18-29 and 31-32 are currently pending. Group II of claims 18-29 and 31-22 drawn to a polymer composition has been elected with traverse as has the Species i of a copolymer that comprises a monomer A, a monomer B and a monomer C, in the response filed on 07/18/2022. Claims 18-29 and 31-32 are currently under examination. This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant's election with traverse of Group II of claims 18-29 and 31-22 drawn to a polymer composition and the species of species i of a copolymer that comprises a monomer A, a monomer B and a monomer C,  in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that the examiner assert that even though the inventions of the groups require the technical feature of the copolymer of at least one monomer C of formula (I) that this technical feature is not a special technical feature. Applicant notes that the special technical features of PCT Rule 13.2 are defined as technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over cited references. Accordingly, the examiner has not sufficiently met the burden that the shared technical feature of the claims considered as a whole is not a special technical feature and as hot fully met the burden of showing that unity o the invention is not met and that restriction is required.  This is not found persuasive because as stated in the restriction requirement filed on 05/18/2022, the reference of Okada (EP 1367141) teaches the shared technical feature of the indicated inventions. As such since the shared technical feature of the inventions as a whole is not a contribution over prior art, there is no special technical feature among the claims, and so no unity among the claim set.  Applicant does not point out any feature which is missing from the prior art or which would provide a special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 18-29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 18 the claim recites the pelletizing aid is a water soluble material selected from the group consisting of” and lists sodium salts followed by “the corresponding ammonium, potassium calcium and magnesium slats of preceding sodium salts” which renders the claim indefinite as several of the indicated salts such as calcium carbonate and magnesium stearate among others are considered to be water insoluble compounds and as such what the boundaries of the structure of the claimed pelletizing agent can be.  
Concerning claim 28 the claim recites “wherein the copolymer of I comprises” a specific amount “of the at least one monomer C of formula (I)” which renders the claim indefinite as it is not clear if this refers to monomer units derived form the at least one monomer C or if this is an indication that there is some amount of the monomer C which is unreacted. 
Concerning claim 29 the claim recites “ the monomer blend” which renders the claim indefinite as there is no antecedent basis for this limitation is either this claim or the claim from which it depends and so it is not clear what is being indicated. 
Concerning claim 32 the claim recites “the metal-comprising ore” which renders the claim indefinite as there is no antecedent basis for this limitation is either this claim or the claim from which it depends and so it is not clear what is being indicated and if this is a required limitation or an intended use of the composition. For the purpose of art examination it is assumed that the indicated ore must be present in the composition. 
Claims 19-27 and 31 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 18, 20-26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroner (US 5,576,407).
Concerning claim 18, 20-26 Kroner teaches exemplary detergent composition that includes sodium carbonate  and sodium metasilicate among other components which is mixed with a polymer ( column 24 lines 50-68 and column 25 lines 1-35). Examples of the polymer which is used include (Table 13 example 55 which uses a polymer of example 12) a polymer which is copolymer of acrylic acid , 4-hydroxybutyl vinyl ether and the adduct of 7 mols of ethylene oxide with 1 mol of  4-hydroxybutyl vinyl ether (column 16 lines 40-68). The ethylene oxide (7) adduct of 4-hydroxy butyl vinyl ether corresponds to the claimed monomer C of formula I when R1 is hydrogen, R2 is OR4 when R4 is (CH2)4 and when K is 6 and when R3 is OH. This corresponds to the claimed monomer C structure which is vinyl oxybutyl polyethylene glycol, as the repeating unit from ethylene oxide unit and ethylene glycol unit have the same structure. The acrylic acid would correspond to an anionic monoethylenically unsaturated hydrophilic monomer and the hydroxybutyl vinyl ether would correspond to the uncharged monoethylenically unsaturated hydrophilic monomer. 
Concerning claim 31 Kroner teaches that the polymer forms an aqueous solution at 25°C (column 17 lines 1-7).  This indicates that the polymer is water soluble. 

6.	Claims 18, 20-21, 23, 25, 31  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holland (US 5,514,288).
Concerning claim 18,20-21,23 Holland teaches a copolymer which is made form a vinyl ether monomer and an amount of a alkylene oxide adduct with a vinyl ether (column 3 lines 15-25). 
Holland teaches a particular example which indicates a copolymer of hydroxy butyl vinyl ether and a compound  which is an ethoxylated adduct of hydroxybutyl vinyl ether having 3 ethylene oxide units (column 10 lines 50-60 Table 1 Polymer C and column 9 lines 5-30)) and further teaches that the polymer is used in a industrial laundry detergent (column 10 lines 60-68) which is indicted to include sodium metasilicate (column 11 liens 1-15) which is a type of water soluble sodium silicate. Additionally other examples are indicted to use the same polymers having a composition that includes sodium citrate (column 12 liens 15-45). The ethylene oxide (3) adduct of 4-hydroxy butyl vinyl ether corresponds to the claimed monomer C of formula I when R1 is hydrogen, R2 is OR4 when R4 is (CH2)4 and when K is 2 and when R3 is OH. This corresponds to the claimed monomer C structure which is vinyl oxybutyl polyethylene glycol, as the repeating unit from ethylene oxide unit and ethylene glycol unit have the same structure.  It is believed that the hydroxybutyl vinyl ether which is used is 4-hydroxybutyl vinyl ether given that of the hydroxy butyl ethers used 4-hydroxybutyl vinyl ether is indicated to be most preferred (column 3 lines 50-65), and as such would be the hydroxy butyl vinyl ether which has the ethylene oxide adduct placed on it in the examples of Holland. 
However in the event that this is not the case it would have been obvious to one of ordinary skill in the art at the time of filling to use ethylene oxide adduct of 4-hydroxybutyl vinyl ether in the copolymer of the exemplary compositions because Holland teaches that 4-hydroxybutyl vinyl ether can be used as the vinyl ether which ethylene oxide is attached to  (column 4 lines 1-5) thereby giving the claimed composition. 
Concerning claim 25 Holland as is stated above teaches an exemplary composition having a copolymer of hydroxy butyl vinyl ether and a compound which is an ethoxylated adduct of hydroxybutyl vinyl ether having 25 ethylene oxide units (column 10 lines 50-60 Table 1 Polymer B and column 9 lines 5-30). The hydroxy butyl vinyl ether would be considered to be an uncharged monoethylenically unsaturated hydrophilic monomer. 
Concerning claim 31 Holland further teaches that the polymers which are obtained are water soluble polymers (column 6 lines 5-15). 

7.	Claims 18-19, 21 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd (US 3,574,822) as is evidenced by Schinabeck (US 2014/0066547 A1) 
Concerning claim 18-19, 21, 29 Shepherd teaches an example of a composition that includes Kaolin, magnesium stearate and a hydrophilic polymer among other components (Column 13 lines 9-15) where the polymer is indicated to be a copolymer made from from 2-hydroxyethyl methacrylate and ethylene glycol dimethacrylate in the presence of sodium bicarbonate (column 8 lines 55-70).  
The hydroxyethyl methacrylate monomer corresponds the at least one monomer C of formula I where R1 is methyl R2 is C(=O) k is 0 and R3 is OH. 
The sodium bicarbonate would correspond to the claimed pelletizing aid that is water soluble. It should be noted that the sodium bicarbonate is heated as a foaming agent. However, it should be noted that one of the products which is formed by the heating of sodium bicarbonate to form the CO2 which causes foaming is Sodium Carbonate which is also one of the indicated water soluble materials which is a pelletizing aid. As such the composition will includes either sodium bicarbonate (if the foaming agent is not fully reacted) or sodium carbonate and either way will include the claimed pelletizing aid. 
The kaolin would be considered to be an absorbent aluminum phyllosilicate as it is an aluminium phyllosilicate that can absorb some amount of some component.  Schinabeck indicates that kaolin is listed among water swellable clays (paragraph 0030) indicating that Kaolin can absorb some amount of water
The ethylene glycol dimethacrylate would be a branching agent as the polymerization of the two ethylene double bonds of the methacrylate groups would result in branching of the polymer chain. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 21 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 5,514,288).
Concerning claim 21 Holland the composition of claim 18 as is indicated above and further teaches that the copolymer is made of a monomer which is an adduct of alkylene oxide with vinyl ethers ( column 3 lines 15-25) and these vinyl ethers which having adducts alkylene oxide are hydroxybutyl vinyl ethers or hydroxyhexyl vinyl ethers and include the 4-hydroxybutyl vinyl ether  (column 4 lines 1-5).  These adducts are indicated to include from about 1 to about 100 moles of alkylene oxide for each 1 mole of vinyl ether (column 4 lines 5-10) and the alkylene oxide is preferably ethylene oxide (column 3 lines 60-65).  
As such this would provide an overlapping range with the claimed range which has a k value of (CH2CH2O)k from about 5 to about 150.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2244.05.I
As such it would have been obvious to one of ordinary skill in the art to alter the hydroxy butyl vinyl ether ethylene oxide adduct of the exemplary composition of Holland to have claimed structure with the indicated k value because Holland teaches an overlapping range with the claimed range. 
Concerning claim 28 Holland teaches the composition of claim 18 and further teaches that the amount of the alkylene oxide adduct of the vinyl ether is form about 1 to about 99 weight % (column 3 lines 15-25). This is an overlapping range with the claimed range. 
It would have been obvious to one of ordinary skill in the art to use the claimed amount of the monomer which corresponds to the ethylene oxide adduct of hydroxybutyl vinyl ether having the claimed structure in the copolymer of the composition because Holland teaches an overlapping amount of the monomer which is an ethyleneoxide adduct of vinyl ether. 
Concerning claim 29 Holland teaches the composition of claim 18 as is indicated above. Holland further teaches that crosslinking compounds can be added as a monomer which is a part of the polymer (column 6 lines 5-15) and also indicates that the copolymerization can include an amount of divinyl ethers (column 9 lines 1-5). Each of these components would be considered to be a branching agent because a crosslinking compound would result in a branching of the polymer and a divinyl ether includes two vinyl groups which would each be able to react in the polymerization, which in turn would result in the branching of the polymer. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the polymer of Holland in the laundry composition to include a branching agent in the copolymerization of the monomers because Holland teaches that crosslinking agents can be used as a monomer and that the copolymerization can have divinyl ethers present in it. 

9.	Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over by Kroner (US 5,576,407).
Concerning claim 27 Kroner teaches the composition of claim 18 as is indicated above and further teaches a broad polymer which includes a monomer a a monomer b and an optional monomer c (column 2 lines 15-35).  Monomer A is indicated to be a hydroxy alkyl vinyl ether and monomer B is indicated to be a hydroxyalkyl vinyl ether  which is an adduct with alkylene oxide (column 2 lines 15-35) and monomer be is indicated to be preferably a reaction product of 1 mol of 4-hydroxybutyl vinyl ether and 3-25 mols of ethylene oxide (column 11 lines  5-30). 
The monomer C is indicated to be able to be acrylamide or methacrylamide among others (column 4 lines 45-55). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the polymer in the composition of Kroner to include an acrylamide or methacrylamide monomer in the copolymer to give the claimed polymer structure because Kroner teaches that acrylamide and methacrylamide can be used in the polymer which has a hydroxyalkyl vinyl ether adduct with alkylene oxide that is preferably a reaction product of 4-hydroxybutyl vinyl ether and ethylene oxide in amounts that gives the claimed monomer C. 
Concerning claim 28 Kroner teaches the composition of claim 18 as is indicated above and further teaches a broad polymer which includes a monomer a a monomer b and an optional monomer c (column 2 lines 15-35).  Monomer A is indicated to be a hydroxy alkyl vinyl ether and monomer B is indicated to be a hydroxyalkyl vinyl ether  which is an adduct with alkylene oxide (column 2 lines 15-35) and monomer be is indicated to be preferably a reaction product of 1 mol of 4-hydroxybutyl vinyl ether and 3-25 mols of ethylene oxide (column 11 lines  5-30).  These broad polymers are indicated to be used in detergents (column 2 lines 35-40) of which the exemplary detergent composition is indicated to include sodium carbonate  and sodium metasilicate (column 24 lines 50-68 and column 25 lines 1-35) thereby providing the claimed pelletizing agent. The amount of this monomer b is indicated to be present in an amount of from 1-99 % of the monomers in the polymer (column 2 lines  15-25). This is an overlapping range with the claimed range of about 0.1 to about 15 wt%.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2244.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the amount of the reaction product of 4-hydroxybutyl vinyl ether and ethylene oxide having the structure of the claimed monomer C in the copolymer of the composition of Kroner to have the claimed amount of the monomer because Kroner teaches an overlapping amount with the claimed amount of the monomer in the copolymer. 
Concerning claim 29 Kroner teaches the composition of claim 18 as is indicated above and further teaches a broad polymer which includes a monomer a a monomer b and an optional monomer c (column 2 lines 15-35).  Monomer A is indicated to be a hydroxy alkyl vinyl ether and monomer B is indicated to be a hydroxyalkyl vinyl ether  which is an adduct with alkylene oxide (column 2 lines 15-35) and monomer be is indicated to be preferably a reaction product of 1 mol of 4-hydroxybutyl vinyl ether and 3-25 mols of ethylene oxide (column 11 lines  5-30).  These broad polymers are indicated to be used in detergents (column 2 lines 35-40) of which the exemplary detergent composition is indicated to include sodium carbonate  and sodium metasilicate (column 24 lines 50-68 and column 25 lines 1-35) thereby providing the claimed pelletizing agent. In general the detergent composition is also indicate to be able to include phosphates such as pentasodium triphosphate (column 13 lines 30-35) which is an example of sodium phosphate which another of the claimed pelletizing agents.  The polymer is indicated to be able to include crosslinking agents have two or more non conjugated ethylenically unsaturated double bonds (column 4 lines  62-68 and column 5 lines 1-30). These crosslinking agents would be considered to be branching agents present in the copolymerization method.  Kroner additionally teaches an exemplary polymer which is made from a monomer mixture of 4-hydroxybutyl vinyl ether the adduct of 3 mol of ethylene oxide with 1 mol of 4-hydroxybutyl vinyl ether and 1,4, butane diol divinyl ether (column 19 lines 1-15). The 1,4, butane diol divinyl ether would be a branching agent. However this exemplary polymer is not specifically indicate to be present in the exemplary detergent composition that comprises sodium carbonate and sodium metasilicate 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed branching agent in the copolymer used in the exemplary detergent composition of kroner that includes the claimed pelletizing agent, because Kroner teaches that crosslinking agents having two or more ethylenically unsaturated bonds can be used in the polymer and provides examples of this kind of polymer.  

10.	Claims 18, 20-22, 24-27, 29, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (EP 1367141 A1 listed on IDS filed 08/16/2019) in view of Allen (EP 0225171 A2; listed on the IDS filed on 08/16/2019).
Concerning claim 18, 20-22 Okada teaches a copolymer having an acid group and a polyalkylene glycol chain (paragraph 0175) where the acid group is provided by an acid group monomer which is copolymerized with a monomer having a polyalkylene glycol chain (paragraph 0177-0178).  The monomer having the polyalkylene glycol chain is indicated to have a structure of (paragraph 0179)

    PNG
    media_image1.png
    173
    186
    media_image1.png
    Greyscale

Where R1-R3 is a hydrogen atom or alkyl group, X is CH2 CH2CH2, and C=O among others and R4 is an alkylene group having 2 to 4 carbon atoms n is an integer of not less than 5 and not more than 300 and R5 can be can be a hydrogen group a CH2 group or a CH2CH3 group. This monomer will have the claimed structure of formula I when the R4  is a C2 alkylene group X is CH2 CH2CH2, or C=O and R5 is H or CH2CH3.  Examples of this monomer are indicated to include polyethylene glycol mono (meth)acrylate ester (paragraph 0179) which would have the claimed structure of the monomer C of formula I. Okada also teaches a particular example of this polymer which is made from a polyalkylene glycol monoalkenyl ether monomer which is made form adding 50 mols of ethylene oxide to 3-methyl-3butene-1-ol and maleic anhydride as an acid group containing monomer (paragraph 0452). This polyalkylene glycol monoalkenyl ether monomer has the claimed structure of formula 1 wher R1 is methyl, R2 is CH2CH2 k is 49 and R3 is OH. 
This polymer is indicated to be used in the granulating of raw materials for iron and steel making including particles of iron ore (paragraph 0171), where granulation treatment is indicated to be used to make pellet of raw material (paragraph 0171 and 0220)  and teaches that in addition to the polymer other granulation additives which are conventional and well known may be added if necessary to improving the pseudo granulating properties (paragraph 0218). 
Allen is drawn to pelletizing iron ore (pg 1 lines 1-20) and teaches that the dry  strength and spalling characteristics of the pellets formed are important properties (pg 1 lines  20-30) by using polymer binders  (pg 6 lines 1-10). Allen teaches that the properties are improved if the polymer binder is used in conjunction with an additional compound (pg 7 lines 20-35) which is preferably sodium carbonate, sodium bicarbonate or sodium silicate which provide the best anti-spalling and dry strength results (column 8 lines 5-15). 
It would have been obvious to one of ordinary skill in the art at the time of filling to add the sodium carbonate, sodium bicarbonate, or sodium silicate compound of Allen to the composition of Okada for granulation which includes the exemplary copolymer having the structure of the claimed copolymer for the purpose of providing a known granulation additive that provides improved anti-spalling and dry strength of the pellets formed by granulation to give the claimed composition.  
Concerning claim 24 Okada teaches that the copolymer which is used has an acid group monomer which is copolymerized with a monomer having a polyalkylene glycol chain (paragraph 0177-0178). This monomer is indicated to be a (meth)acrylic acid, maleic acid or their salts (paragraph 0177) each of which would be an anionic monoethylenically hydrophilic monomer. 
Concerning claim 25-27 Okada further teaches that the in that the copolymer which is used has an acid group monomer which is copolymerized with a monomer having a polyalkylene glycol chain (paragraph 0177-0178). The polymer is indicated to be able can include a structural unit derived from another monomer which includes (meth)acrylamide and its derivatives (paragraph 0186-0187). This monomer is a monoethylenically unsaturated non charged monomer. 
It would have been obvious to alter the polymer of Okada in the composition of Okada in view of Allen to include the claimed (meth)acrylamide monomer in the polymer to give a terpolymer having a the claimed monomer unites because Okada teaches that the copolymer can include the (meth)acrylamide monomer. 
Concerning claim 29 Okada further teaches that the in that the copolymer which is used has an acid group monomer which is copolymerized with a monomer having a polyalkylene glycol chain (paragraph 0177-0178). The polymer is indicated to be able can include a structural unit derived from another monomer which  can be crosslinkable compounds such as  poly functional (meth)acrylamide, a polyfunctional (meth)Acrylic acid ester, a polyfunctional allyl compound, allyl (meth)acrylate, divinyl benzene (paragraph 0187). These crosslinkable compounds correspond to the claimed branching agent  
It would have been obvious to alter the polymer of Okada in the composition of Okada in view of Allen to include the claimed branching agent in the polymer to give a terpolymer having a the claimed monomer unites because Okada teaches that the copolymer can include crosslinkable compounds which are branching agents. 
Concerning claim 31 Okada further teaches that the polymer which is used can be a water soluble polymer (paragraph 0199).  
It would have been obvious to alter the polymer of Okada in the composition of Okada in view of Allen to use a water soluble  polymer to give the claim composition  because Okada teaches that the copolymer can be water soluble.
Concerning claim 32 Okada teaches that the polymer is used for granulation of iron ore (paragraph 0171) which is a Fe comprising ore. As such the composition of Okada in view of Allen would be mixed with iron ore in order to perform its function and would therefor form the claimed composition having iron ore. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claim 18-23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,072,840. Although the claims at issue are not identical, they are not patentably distinct from each other because concerning claims 18-22 the patent teaches a composition which includes the claimed palletization aid or water soluble treatment polymer (claim 17) and further teaches that there is a copolymer in the composition that includes a structure of (claim 17)

    PNG
    media_image2.png
    272
    389
    media_image2.png
    Greyscale
.
When R3 and R5 are both hydrogen this monomer structure corresponds to the claimed structure of the monomer of formula (I). 
Concerning claim 23 the polymer structure above corresponds to the claimed vinyl oxybutyl polyethylene when R2 is O-(CH2)n when n is 4 and when R3 and R5 are both hydrogen. 
Concerning claim 25 the patent teaches that the polymer includes two monomers having indicated structure and one of these monomers would be the claimed monomer C and the other would be the claimed ethylenically unsaturated hydrophilic non charged monomer (claim 17). 
Conclusion
12.	 Claims 18-29 and 31-22 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763